 Case 1:18-cv-06369-MKB-PK Document 55 Filed 06/12/19 Page 1 of 1 PageID #: 1826


SULLIVAN & CROMWELL LLP
                                                                            125 f!}J1t0a4 ~
            TELEPHONE: 1-212-558-4000
             FACSIMILE: 1-212-558-3588
               WWW.SULLCROM.COM                                 JVew o/~., JVew o/~ IOOOQ-/U.98
                                                                     LOS ANGELES• PALO ALTO• WASHINGTON , D .C.

                                                                      BRUSSELS• FRANKFURT• LONDON • PARIS

                                                                            BEIJING • HONG KONG • TOKYO

                                                                                MELBOURNE • SYDNEY




                                                                June 12, 2019
  ViaECF
  The Honorable Peggy Kuo,
      United States Magistrate Judge,
          United States District Court, Eastern District of New York,
              225 Cadman Plaza East,
                   Brooklyn, New York 11201.

                  Re:       United States v. UBS Securities LLC. No. 18-cv-6369 (E.D.N.Y.)

  Dear Magistrate Judge Kuo:
                  I am lead counsel for Defendants. I write to request that the Court adjourn the
  hearing regarding Defendants' motion to compel, which was scheduled yesterday to occur on
  June 26, 2019. I am scheduled to appear for oral argument on the morning of June 26 before the
  United States Court of Appeals for the Second Circuit in Arkansas Teacher Retirement System v.
  Goldman Sachs Group, Inc. (No. 18-3667-cv). Counsel for the parties have conferred and are
  available to appear for a hearing at 1:00 PM on July 1, 2019. Plaintiff has consented to an
  adjournment until July 1, and Defendants respectfully request that the Court adjourn the hearing
  until 1:00 PM on that date. In the event that the Court is not available at that time, counsel for the
  parties will confer and provide additional dates to the Court.




  cc:    All counsel of record (via ECF)
